Title: John Barnes to Thomas Jefferson, 24 May 1814
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir— George Town 24th May 1814—
          Your very Acceptable favr of the 8th with its several inclosures, came safe to hand 21 Inst viz The two Certificates of the 20 shares of P. B. Stock with power of Atty and duplicate thereof, as well yr letters to the Secty of State & Treasury,—sealed & presented yesterday—with Assurances that soon as the Momentous Crisis of  Affairs—in Paris—had subsided & arranged they would with great pleasure,
			 Aid me—in conveying your Remittance &c to the good Genl K—but at present nothing could be done,—with
			 any Certainty of Success,
          that I was preparing for Philada in Order to Effect a Sale of the Genls Stock, &c and Asked the liberty—to wait on them on my return—when perhaps some more favorable turn of Affairs in Europe might Offer to effect, the desired purpose—
          The first instalmt—say $2,500, I deposited in the Bank of Cola yesterday—wth the Cashier—And to guard against any Unforeseen Occurances
			 should the price of the B. S: or the want of purchasers fail—my expectations, or your wishes—the struggle with  us me, would be,—whether or not I ought to sacrifice the Genl Stock at its then Reduced price—or wait—with trembling fear, to fall upon some expedient—with yr Assistance—to provide for the 2d Instalmt the 25h June that effected, the 1t July at hand. yr ½ yrs dividend say $400—would come in Aid—of the falling price of the stock—after the said date—would at least be in favr—of the Genl—but of this while in Philada I shall be inabled to judge more Correctly—
          still permit me to suppose no efficient sale is effected—Unfortunately my funds in Bank—are already exhausted. my late Note for $1480. running upon me—of course shd another be required to be issued and meet with a Refusal—I should in deed! be much mortified—If you could but Aid me wth a Moiety say $1250—I would Attempt to borrow the like sum even for a Mo or two—would favor me with a Chance to of selling to a better advantage. to sacrifice the Stock at too considerable a loss. I cannot think of it—with any degree of patience—it has I presume escaped your recollection—to favor me with your Order on the Cashier Mr Smith for the last 6 Mos dividend due 1t Jany—on Monday next the 30h Inst I purpose leaving this for Philada any Commands you may think proper to Honor me with—addressed in Care of Mr George Taylor Junr I shall receive—at least to the Middle—or 20th 18th June—will be particularly Attendd too—
          By Dear Sir—
          your very Obt servant,John Barnes,
        